 1   ROBERT W. LYONS (45548)
     LAW OFFICES OF ROBERT W. LYONS
 2   295 West Winton Avenue
     Hayward, California 94544
 3   Telephone (510) 782-6161
     Facsimile (510) 782-3519
 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                                 FRESNO
 9

10
     UNITED STATES OF AMERICA,                       ) Case No.: 1:18-CR-00105-LJO-SKO
11                                                   )
                    Plaintiff,                       ) STIPULATION AND ORDER TO CONTINUE
12                                                   ) STATUS HEARING
            vs.                                      )
13                                                   )
     PEDRO AYON RAMOS,                               )
14                                                   )
                    Defendant.                       )
15                                                   )
16
            The parties by and through their counsel of record, hereby stipulate to the following: The
17
     parties have jointly agreed that the current status hearing date of Tuesday, February `19, 2019
18
     at 1:00 p.m. be continued to Monday, April 29, 2019 at 1:00 p.m. The reason for this
19
     continuance is that the defense counsel is still reviewing the voluminous discovery and needs
20
     additional time to complete the review for a meaningful conference with the prosecution.
21
             Therefore, the parties hereby stipulate that time should be excluded under the Speedy
22
     Trial Act from February 19, 2019 to April 29, 2019, for effective preparation and continuity of
23
     counsel. The parties further stipulate that the ends of justice served by granting the request
24
     outweigh the best interests of the public and the defendant in a speedy trial.
25
     ///
26
     ///
27
     ///
28




                         STIPULATION AND ORDER TO CONTINUE STATUS HEARING- 1
 1            For the above reasons, the parties respectfully request a continuance of the matter to
 2   March 26, 2019.
 3   Date: February 14, 2019                               ______/s/ __________________________
                                                                   Robert W. Lyons
 4
                                                             Attorney for Pedro Ayon Ramos
 5

 6
     Date: February 19, 2019

 7
                                                           ______/s/ _________________________
                                                                  Vincenza Rabenn
 8                                                         Assistant United States Attorney

 9
                                                   ORDER
10
              The parties’ request for a continuance is DENIED. This case has been pending since
11
     May 2018. At the status conference on October 29, 2018, the Court set a further status
12
     conference on February 19, 2019, and asked the parties to be prepared to set the case for trial at
13
     the next status conference.
14
              The Court understands the need for the defense to review discovery and conduct
15
     additional investigation so the parties may properly evaluate the case. This does not, however,
16
     preclude the setting of a trial date. The Court will accommodate the parties’ request for a trial
17
     date that provides them sufficient time to conduct further investigations and engage in plea
18
     negotiations.
19

20
     IT IS SO ORDERED.
21

22   Dated:     February 15, 2019                                 /s/   Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28




                          STIPULATION AND ORDER TO CONTINUE STATUS HEARING- 2
